DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7 and 9-18 are presented for examination.  The Examiner acknowledges the preliminary amendment cancelling claims 1 and 8 filed on 10/13/2020.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/13/2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5, 9-11 and 14-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee (US 7,885,987 B1) hereinafter “Lee”.
With respect to claim 2, the Lee reference teaches a processing server [see Abstract, disclosing analyzing intellectual property documents by assigning attributes to the documents] comprising:
memory configured to store a plurality of data objects including at least one document schema [see col. 8, lines 38-53, disclosing the data may be stored in its original format. Alternatively, it may be reformatted at some point or points prior to storage. The format for the data that the USPTO currently provides data for patents is XML, a mark-up language which is fairly similar to HTML. XML is a generalized syntax for creating a document structure and tags, unlike HTML, which has predefined tags. XML essentially leaves the meaning of those tags to the developer of the dialect. In this case the USPTO has defined the individual tags that exist within this language and the meaning tag of each. The system may use the syntax as provided by one or more patent/trademark offices, government, and/or commercial data providers, or optionally, the syntax may be converted, e.g., into one or more standard formats. In the illustrated example, the USPTO patent database (both text (XML) and image data) is distributed across three data servers 205 a, b and c] and at least one target database schema corresponding to at least one target database [see col. 8, lines 56-63, disclosing an XML schema for license agreements. Such a schema for a license agreement may accommodate, e.g., typical, usual, optional and/or advanced elements that are available within the license agreement, e.g., a preamble, definition section, individual definitions, paragraphs, clauses, sections, articles, etc. In the illustrated example, license documents are stored on the data server 209];
a network interface for connecting a client terminal via a network [see col. 25, lines 55-61, disclosing one or more users 2027 are local communicating with the computer 2001, and/or are connected over a network, e.g., the Internet 1005];
a processor interconnecting said memory and said network interface [see col. 25, lines 55-61 and col. 31, lines 37-40, respectively, disclosing one or more users 2027 are local communicating with the computer 2001, and/or are connected over a network, e.g., the Internet 1005; computer 48 has a central processing unit (CPU) 68 having disk drives 69, 70; Disk drives 69, 70 are merely symbolic of a number of disk drives that might be accommodated by computer 58];
said processor configured to receive an electronic data file from said client terminal representing an unprocessed document [see col. 22, lines 23-24, disclosing at step 1401, the user selects a document to be marked-up];
said processor further configured to associate said unprocessed document with said at least one document schema [see col. 9, lines 37-43, disclosing when an XML data insertion or update occurs, the XML data is first parsed by an XML parser 308; This parser maybe driven by a mark-up schema 317, which identifies XML tags within the document for annotation data entities, and the relationship of the XML tags to the document data entities; The annotation data entities are extracted from the XML document] and extract a data variable based on said document schema [see col. 14, lines 43-47, disclosing identifies the one or more entities, within the document with a particular annotation, extracts the annotation (e.g., as an XML mark-up fragment), and embeds the annotation within the section of the document (e.g., an XML section) for the referenced entity within the document];
said processor further configured to generate a database operation comprising said data variable configured according to said at least one target database schema [see col. 16, lines 53-64, disclosing their contents further may be parsed to extract the individual words within each element; These extracted words may be compared against a table of unimportant words; If not matched in the table, the word, together with the unique (fully qualified) XML document name, plus its new revision number, if any, are may be stored in an index SQL database 903; Each entry (e.g. row) in the table may be identified (via e.g., primary key) by the word, the document name, and the revision, or in any other appropriate way; This table may contain a separate field (e.g., column) for each section of the XML document, which may contain a count of the number of times (e.g. frequency) the word appears within that section]; and
said processor further configured to transmit said database operation via said network for execution against said target database [see cols. 15-16, lines 64-67 and 1-5, disclosing this realization may enable an index searcher 911 to place the most likely candidates at the beginning of the search results; Other realizations are possible, and will be appreciated by one of skill in the art; The data server optionally includes a thesaurus 909, which may reference and/or manage a table of synonyms to be used, inter alia, in broadening the field of search; Thesaurus 909 may maintain relevant data in any appropriate form, such as thesaurus SQL data 901].
With respect to claims 9 and 14, the claim is drawn to methods, the recited limitations have been addressed in the rejection of claim 2. Also, note Lee anticipating at least detecting a document type [see col. 18, lines 31-36, disclosing the views 113, 115, 117, 119 may determine document format, e.g., by a reference to a document Schema 1009; The user selects the function he wishes to perform on a document, e.g., view a report of the document 113; view a map of the document, links and mark-ups 115; view annotations 117; and/or edit the document 119] and automated data verification [see col. 22, lines 24-40, disclosing at step 1403, the system determines whether the currently located document is the correct document for marking-up. If not, at step 1405, the system searches for the correct document. Once the correct document is obtained, at block 1407 the system determines whether the current version is the correct version. If not, the system searches for the current version of the document at block 1409. Once the correct version of the current document is obtained, at block 1411, the system determines whether there is any annotation data for the selected document, for the particular user. If the current annotation data is not the correct annotation data, at block 1413, the system continues to search for the annotation data corresponding to the selected document, block 1417. At block 1415, if the current version of the annotation data is not the correct version of annotation data, then at block 1419 the system continues to search for the correct version of the annotation data.
With respect to claim 3, Lee teaches the processing server of claim 2, as referenced above.  Lee further teaches wherein said database operation is transmitted via said client terminal [see col. 17, lines 58-61, disclosing when the remote user finishes edits or annotations on those one or more documents, they may then check those documents back into the data server through the data analyzer and the data manager].
With respect to claim 4, Lee teaches the processing server of claim 2, as referenced above.  Lee further teaches wherein said document schema represents an intellectual property form [see col. 15, lines 7-9, disclosing the mark-up schema 317 identifies which types of entities belong in a document (e.g., a patent) and which types of entities belong in an annotation].
With respect to claim 5, Lee teaches the processing server of claim 4, as referenced above.  Lee further teaches wherein said intellectual property form is a filing receipt and said data variable is an application number [see cols. 25-26, lines 63-67 and 1-11, respectively, disclosing types of attributes assigned to intellectual property documents, and/or the attributes themselves, may be used in connection with searching, accessing, analyzing, and/or reporting, for example; In at least some instances, attributes and attribute types are different from pre-existing field contents or fields (e.g., inventor, title, serial number, etc.) in the intellectual property document; Attributes are conveniently assigned when there is an intake of one or more intellectual property documents to the intellectual property documents database; This may occur at various points in time, for example, when the intellectual property document is initially available (e.g., upon initial conception, creation or upon filing), and/or first designated for inclusion, and/or when adding legacy intellectual property documents].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, further in view of Chellapilla et al. (US 2004/0181749 A1, also cited on the IDS dated on 10/13/2020) hereinafter “Chellapilla”.
With respect claims 6, 12 and 17, Lee teaches the system and methods of claims 2, 9 and 14, as referenced above.  Lee does not explicitly teach generate a validation 
However, Chellapilla teaches generate a validation screen on said client terminal for identifying whether said data variable requires correction [see Figs. 18-19, elements 1606-1612, in order to ensure fields are verified and/or corrected].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the intellectual property manager as taught by Lee with the verification process as taught by Chellapilla.  Doing so would have enhanced Lee by ensuring that the data that is extracted is verified and correct by the user.
With respect to claims 7, 13 and 18, the combination of Lee and Chellapilla teaches the system and methods of claims 6, 12 and 17, as referenced above.  The combination further teaches receive said correction and generate said database operation based on said correction [Chellapilla, see Figs. 17 and 18, explicitly showing receiving user corrections when necessary].
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rivette et al. discloses managing and analyzing intellectual property (IP) related transactions.
Bader et al. discloses an intellectual property right valuation index and index creator.
Carstens et al. discloses an intellectual property (IP) analytics system and method.
Neustel discloses a patent analyzing system.
Kim et al. discloses an intellectual property asset information retrieval system.
Surdeanu et al. discloses systems and methods for using non-textual information in analyzing patent matters.
Holt discloses a dashboard for examiner information.
Uchio et al. discloses information management of documents relevant to patent application.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165